Citation Nr: 1233563	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-41 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for ruptured right patellar tendon, currently evaluated as 10 percent disabling, to include whether the reduction in the disability rating from 20 percent to 10 percent was proper. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to November 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which reduced the evaluation for his service-connected right knee disability from 20 percent to 10 percent, effective January 30, 2008.


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected ruptured right patellar tendon, from 20 percent to 10 percent, effective January 30, 2008.

2.  Prior to the rating reduction, the Veteran was not given a period of 60 days to submit evidence showing that the disability rating should not be reduced, nor was he given an opportunity for a hearing, in accordance with the notice provisions found in 38 C.F.R. § 3.103(b)(2). 

3.  The Veteran's range of motion of the service-connected right knee includes 0 degrees of extension and at most 120 degrees of flexion.

4.  The service-connected right knee includes x-ray evidence of degenerative joint disease with residual pain and decreased range of motion which is worse with repetitive use.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision reducing the Veteran's rating for his service-connected ruptured right patellar tendon from 20 percent to 10 percent, without compliance with the requirements set forth in 38 C.F.R. § 3.103(b)(2), renders the reduction void ab initio.  38 C.F.R. § 3.103(b)(2)(2011).

2.  The criteria for a rating in excess of 20 percent for the service-connected ruptured right patellar tendon are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2011).

3.  The criteria for a separate 10 percent rating, and no more, for degenerative joint disease of the right knee with painful motion are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  With respect to the rating reduction at issue, the Board is restoring the 20 percent rating for the Veteran's service-connected ruptured right patellar tendon.  As this represents a complete grant of the benefit sought on appeal, no further discussion of VA's duty to notify and assist is necessary with respect to the rating reduction.

The notice requirements regarding an increased rating for the service-connected ruptured right patellar tendon were accomplished in a January 2008 letter that was provided before the adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service and VA treatment records have been obtained and he has been provided with a VA examination in connection with the present claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, he declined a hearing.  Thus, reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the claim.  

Finally, the Board notes that a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, the mere passage of time does not require a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran does not allege, nor does the record show, that his service-connected ruptured right patellar tendon disability has worsened in severity since the last VA examination in January 2008.  Accordingly, the Board finds that the record adequately reveals the current state of his disability, and thus, will proceed to review the claim based on the evidence of record.  See 38 C.F.R. § 3.655; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Analysis

I. Propriety of Reduction

The first issue which must be addressed in this case is whether the reduction in the disability rating for ruptured right patellar tendon, from 20 percent to 10 percent, effective January 30, 2008, was legally proper.  

Historically, the RO granted service connection for ruptured right patellar tendon in November 1994.  The disability was evaluated as 10 percent disabling under DC 5257 (recurrent subluxation or lateral instability), effective September 29, 2004.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  In February 2005, the RO increased the evaluation for the right knee disability to 20 percent based upon objective evidence of moderate instability under DC 5257, effective August 5, 2004.  This decision was not appealed and became final.  See Id. 

The Veteran submitted his most recent request for an increased rating in December 2007.  He was provided a VA examination in January 2008.  In a March 2008 rating action, the RO reduced the Veteran's evaluation for his right knee disability from 20 percent to 10 percent, under DC 5257 (for "slight" instability) and assigned an effective date of January 30, 2008.  The RO also granted a separate 10 percent rating for arthritis of the left knee, effective December 11, 2007, under diagnostic codes 5003-5260.

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2011).

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons therefore, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e).  Furthermore, section 3.105 (i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  See 38 C.F.R. § 3.105 (i)(1).

Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

As an initial matter, RO correctly noted in the March 2008 rating decision that the Veteran's compensation payments were not reduced as a result of the rating reduction.  Therefore, the provisions at 38 C.F.R. § 3.105(e) are inapplicable.  In this regard, the Veteran's combined rating remained at 20 percent before and after the effective date of the reduction (i.e., January 30, 2008) and the 'amount of compensation payable' was not reduced.  See generally VAOPGCPREC 71-91 (Nov. 7, 1991) (38 C.F.R. § 3.105(e) does not apply to a proposed reduction in evaluation of individual disabilities where there is no reduction in the amount of compensation payable)).  This was due to the fact that the RO granted service connection for a left knee disability and granted a 10 percent rating, effective December 11, 2007.

The Board notes however, that the RO failed to comply with the notice provisions found in 38 C.F.R. § 3.103(b)(2) (2011).  Specifically, the Veteran was not provided with advanced notice of the reduction, along with an opportunity for a hearing, and given a period of 60 days to submit evidence showing that his disability rating should not be reduced.  Instead, in the currently appealed March 2008 rating decision, the RO simply implemented a rating reduction for the Veteran's service-connected right knee disability, from 20 percent to 10 percent, effective January 30, 2008.  As the RO improperly reduced the Veteran's evaluation in this case without adequate notice, the reduction is void ab initio.  The 20 percent rating is restored effective the date of the reduction, i.e., January 30, 2008.


II. Increased Rating

Having determined that the rating reduction to 10 percent under DC 5257, effective from January 30, 2008, was improper and void ab initio- the Board next turns to the issue of whether the Veteran is entitled to a rating higher than 20 percent for his right knee disability.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2011).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Board has reviewed the VA treatment records from the St. Louis VA Medical Centers (VAMCs) John Cochran and Jefferson Barracks Divisions as contained within the paper claims file (dated from March 2007 to April 2010) and on the Virtual VA claims database (dated from April 2010 to February 2011).  These records do not contain right knee complaints or clinical findings that are relevant to the current claim. 

A record of a January 2008 VA Compensation and Pension (C&P) examination is also of record.  The examination report indicates that the claims file was reviewed by the examiner.  During the examination, the Veteran reported having problems with his right knee on prolonged standing, and while ascending and descending stairs.  He reported flare-ups of his right knee, approximately once per month, of a level 8 severity on a scale of 1 to 10.  He denied use a knee brace or cane.  On physical examination, he was able to ambulate without difficulty.  He was only able to squat halfway and reported pain when doing so.  Crepitus was present and there was tenderness over the anterior aspect of the patellar tendon.  There was no evidence of any significant swelling.  He was able to flex the knee to 130 degrees.  With repetitive use, he was only able to flex to 120 degrees and crepitus and discomfort were noted.  He was able to extend the knee to 0 degrees.  There was no evidence of any ligamentous laxity.  There was x-ray evidence of degenerative joint disease.  The diagnosis was x-ray evidence of degenerative joint disease with residual pain and decreased range of motion and worse with repetitive use.

As noted, the Veteran has not alleged, nor does the record show, that his service-connected ruptured right patellar tendon disability has worsened in severity since the January 2008 VA examination.  

The Veteran is currently in receipt of a 20 percent rating based on moderate instability under 38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, the next highest rating is 30 percent and requires severe instability.  Id.  The Board has considered the Veteran's subjective report regarding his right knee disability, such as flare-ups with prolonged standing and ascending and descending stairs.  However, the preponderance of the evidence does not support a finding of severe instability.  For instance, the Veteran denies use of a right knee brace or any other assistive device and has not reported any falls due to instability.  He was observed to walk without any difficulty at the 2008 VA examination and the examiner stated that there was no evidence of any instability in the right knee.  Thus, even with consideration of the Veteran's lay statements, including reports of approximately one flare-up per month, severe instability is not shown.  The Board finds that the current 20 percent rating for instability adequately compensates the Veteran for his disability, to include the reported monthly flare-ups on prolonged standing, and ascending and descending stairs.  As such, a 30 percent rating under DC 5257 is not warranted.

The Board has considered whether higher ratings may be assigned under any other diagnostic criteria.  In this respect, the Board notes that VA must consider as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40.  Further, 38 C.F.R. § 4.59 states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board finds the Veteran's statements and clinical findings noted at the January 2008 VA examination to be sufficient evidence to establish loss of function due to pain.  Indeed, the VA examiner diagnosed arthritis of the knee with residual pain and decreased range of motion on repetitive use.  

A rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Burton, 25 Vet. App. 1.  Thus, the Board concludes that the Veteran's right knee pain has been productive of a disability picture that approximated slight limitation of function due to pain throughout the current appeal.  Accordingly, the criteria for the minimum compensable rating, and no higher, for slight functional loss are met for the entire duration of this appeal.  This separate 10 percent rating for traumatic arthritis with pain and non-compensable limitation of motion (flexion) under 38 C.F.R. § 4.71a, DCs 5003 and 5260 adequately portrays the Veteran's functional loss due to flare-ups of pain, weakened movement, and excess fatigability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated. 

The criteria for the assignment of a compensable rating under DC 5260 are not met.  A 10 percent rating under DC 5260 requires that flexion be limited to 45 degrees.  Here, the January 2008 VA examination report shows right knee flexion to 130 degrees, although it was further limited to 120 degrees upon repetition.  The VA treatment notes do not contain any relevant range of motion findings.  As flexion limited to 45 degrees has not been demonstrated on objective testing, including with consideration of functional limitation; the criteria for a 10 percent rating are not met.

The Board has considered whether a separate rating may be assigned for limitation of extension, pursuant to VAOPGCPREC 9-2004.  A compensable evaluation for limitation of extension requires knee extension to be limited to 10 degrees or greater.  See 38 C.F.R. § 4.71a, DC 5261.  Here, extension in the right knee was full to 0 degrees at the VA examination.  The VA treatment notes do not contain any relevant range of motion findings.  Thus, a separate, compensable rating for limitation of extension is not warranted for the entire appeal period, even with consideration of the DeLuca precepts.  VAOPGCPREC 9-2004.

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's ruptured right patellar tendon disability.  In this respect, there is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint; dislocated semilunar cartilage; removal of semilunar cartilage that is symptomatic; malunion or nonunion of the tibia and fibula.  Therefore, diagnostic codes 5256, 5258, 5259, and 5262 are not applicable.  

Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.  The Board finds that the current ratings adequately portray the Veteran's functional loss due to flare-ups and pain, as well as the degree of loss of function due to weakened movement, excess fatigability, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated by the compensable ratings currently assigned.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee disability, which include pain, moderate instability, arthritis and limited motion.  Thus, they are adequate to evaluate the disability.  As such, referral for consideration of the extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has been employed during the entire course of the appeal.  See the January 2008 VA examination report.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.

ORDER

Restoration of a 20 percent evaluation for a service-connected ruptured right patellar tendon, effective January 30, 2008, is granted.

A rating in excess of 20 percent for ruptured right patellar tendon is denied.

A separate rating of 10 percent, and no higher, for traumatic arthritis with pain and limitation of motion (flexion) is granted subject to the law and regulations governing payment of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


